Per Curiam.

A month in law is a lunar month, or 28 days, unless otherwise expressed ; (2 Bl. Com. 141.;) and this, as a general rule, is recognised by this court in Leffingwell v. Pierpont; (1 Johns. Cas. 100.) although it is there decided, that it does not apply to bills of exchange, and promissory notes ; but that in the computation of time, in relation to-those instruments, a month is construed to mean a calendar month. In Lacon v. Hooper, (6 Term. Rep. 226.) it is laid down as a general rule, that when the word month is used in a statute, without the addition of calendar, or any other words to show that the legislature intended calendar months, it is understoodto mean a lunar month. Lord Kenyon there expressed a wish, that when the rule was first established, it had been decided that months should be understood to mean calendar, and not lunar months; but observed, that the contrary had been so long, and so frequently . determined, that it ought not again to be brought in question. By an act, (1 N. R. L. 374.) the notice is required to be inserted and continued, at least once a week, for six successive months previous to the sale, in one of the newspapers, &c. There are no words here to take it out of the general rule, that month means lunar month; and this seems to have been the construction given to this statute, in Jackson v. Clark. (7 Johns. Rep. 217.) The sale in that case was decided to be irregular, but no intimation was given that the time was too short; and the notice there was, like the present, computed by lunar months : it was dated on the 17th of February, and the sale was on the 12th of August. From these considerations it is very clear that the mode of computing the time of notice, required by the statute, must
4 *121be by lunar, and not by calendar months; and this being the only question raised on the return, the judgment must bé affirméd.
Judgment affirmed.